DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species Requirement
An election of species is required under 35 U.S.C. 121 and 372.
This application contains the following patentably distinct species which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required to elect a single species from each of the following groups of species:

Species Election I (species of semi-aromatic polyamide)
A. 	Semi-aromatic polyamide B1 (claim 12)

B.	Semi-aromatic polyamide B2 (claims 12)

Species Election II (species of polyamide A1)
A. 	Homopolymers selected from the group consisting of PA 612, PA912, PA 1010, PA 1012, PA 1212, PA 11, PA 12 (claim 13)

B.	Copolymers constituted by a plurality of monomers selected from PA 612, PA912, PA 1010, PA 1012, PA 1212, PA 11, PA 12 (claim 13).

Species Election III (species of polyamide A2)
A. 	Homopolymers selected from the group consisting of PA 6, PA66, PA69, PA610, PA6T, PA 6I, PA MXD6 (claim 14).

B.	Copolymers constituted by a plurality of monomers selected from PA 6, PA66, PA69, PA610, PA6T, PA 6I, PA MXD6 (claim 14).

C.	Copolymers constituted by a plurality of monomers selected from PA 6, PA66, PA69, PA610, PA6T, PA 6I, PA MXD6 and which comprise at least one monomer selected from the group consisting of PA 612, PA912, PA 1010, PA 1012, PA 1212, PA 11, PA 12 (claim 14).

The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The corresponding special technical feature between Species I-III is a multilayer tuber comprising two or more layers including a layer (a) and a layer (b) wherein layer (a) comprises an aliphatic polyamide composition (A) and layer (b) comprises a semi-aromatic polyamide composition (B); and wherein polyamide composition (A) comprises a polyamide (A1), polyamide (A2), and a elastomer polymer (B) as recited in claim 1. Nakamura et al., US 2016/0231434 a multilayer tube comprising a layer (a) and a layer (b) wherein layer (a) comprises an aliphatic polyamide composition comprising claimed components (A1), (A2) and (A3) and layer (b) comprises an semi-aromatic polyamide resin composition [abstract, 0017-0027, 0071-0075, 00255, 0056].
As such, the invention disclosed by Nakamura et al. is the same as the corresponding special technical feature shared between species I, II, and III.  Since this 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The Examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782